Citation Nr: 1738154	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  08-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for right knee degenerative joint disease (DJD).

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

3.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1983.

This appeal comes before the Board Veterans' Appeals (Board) from August 2007 and August 2012 ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

These matters were previously before the Board in December 2010 and December 2016 and remanded for further development.

In July 2010 the Veteran testified before a Veterans Law Judge (VLJ).  

The issue of entitlement to a TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issues have been re-characterized as stated above.


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has right knee degenerative joint disease (DJD) and painful motion.

2.  The evidence of record reveals that the Veteran's right knee instability is manifested by mild symptoms.

3.  The Veteran's service-connected right knee disabilities do not preclude gainful sedentary employment.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5257 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with the right knee instability claim, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Right Knee Degenerative Joint Disease

The Veteran's right knee DJD is evaluated under DC 5010-5260.  The hyphenated diagnostic code may be read to indicate that arthritis is the service-connected disorder, and it is rated analogous to limitation of flexion of the knee.  DC 5260 provides the rating for limitation of flexion for the knees.  DC 5260 provides that flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.

The Veteran attended a VA examination in February 2007 where he reported experiencing increased pain over the previous 18 to 24 months.  The Veteran's pain was described as being a five or six on a scale to ten, occurring one or two times a week with duration of 12 to 48 hours.  The effect of the pain was reported as prohibiting the Veteran's normal jogging routine about one or two times a month for up to three days.  His normal jogging routine consists of four to five times per week for a distance of three to five miles each time.  No incapacitating episodes were noted.  A self-purchased neoprene brace and ibuprofen were used when experiencing the pain described above.  The bulk of the effect of his knee pain is limitation to the Veteran's recreational activity and household activities that require squatting and pushing.  The objective evidence from the physical examination revealed flexion to 140 degrees and full extension.  Crepitus was positive and X-ray results showed an essential normal study. 

In correspondence dated November 12, 2007 the Veteran indicated that he had increased pain and reduced flexion.  He described his pain as severe.  February 2008 VA medical records indicate the Veteran reported with right knee pain, assessed as osteoarthritis.  A physical examination indicated that the Veteran was in no pain.

In March 2008 the Veteran underwent a VA orthopedic surgery consultation.  Objective examination results provided mild crepitus with flexion and extension, some bursa patellae tenderness but no medial or lateral joint line tenderness, nor increased pain with varus or valgus stress.  There was no indication of limited flexion or extension.

The Veteran underwent another orthopedic surgery consultation in June 2008 with continued reports of right knee pain.  Objective physical examination revealed no pain on straight leg raise, no swelling or effusion around the right knee, and full range of motion in the right knee.  VA orthopedic treatment records from August 2008 did not indicate any range of motion limitations in the right knee.  October 2008 VA orthopedic consultation notes include objective physical examination results that indicate full range of motion in the right knee.

In a July 2010 hearing the Veteran testified before a VLJ that he has full extension range of motion for his right knee and that pain on motion only comes at the hyperextended point.

VA treatment records dated from April 2009 to May 2012 did not indicate any ongoing treatment related to the Veteran's right knee.  A July 2012 VA examination included objective physical examination results that demonstrated right knee flexion limited to 90 degrees and remaining at 90 degrees after repetitive testing.  The Veteran reported flare-ups of right knee pain that were characterized as being the result of the development of severe DJD in the right hip.  

The Veteran underwent a VA examination in February 2017.  The Veteran presented with normal range of motion in the knee, full flexion and extension.  Pain was noted on the flexion examination but did not result in or cause functional loss.  Pain did not exist on weight bearing but was localized on the medial joint line.  There was objective evidence of crepitus.  After repetitive use testing there was no additional functional loss or range of motion limitations.  Flare-ups were reported by the Veteran as resulting in further pain beyond his typical day to day pain and additional limitation in range of motion.  However, the additional range of motion limitation could not be quantified because the examiner did not have a flare-up range of motion for comparison.  There was no indication that any subjective evidence was provided by the Veteran to indicate a quantifiable degree of loss in range of motion during his flare-ups. 

The Board finds that the preponderance of the evidence is against a finding of entitlement to a rating in excess of 10 percent for right knee DJD. 

At no point during the period on appeal has flexion in the Veteran's left knee been limited to 30 degrees.  Flexion has also not been limited to 60 or 45 degrees, which correspond to a noncompensable or 10 percent rating respectively.  The Veteran's current 10 percent evaluation was assigned due to painful motion contributing to a documented minor range of motion impairment.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5010.  While increased pain is noted to occur during flare-ups and cause some decrease in the right knee's range of motion, there is no evidence, objective or subjective, to show a decrease in the range of motion of the knee so as to limit flexion to 45 degrees or less.

Furthermore, the Veteran is not entitled to a rating under any other diagnostic code associated with his knee.  There is no competent medical evidence of ankylosis under DC 5256.  There is no competent medical evidence of frequent episodes of "locking" pain and effusion into the joint under DC 5258.  Extension of the knee is not limited to 15 degrees or higher under DC 5261.  There is no competent medical evidence of impairment to the tibia and fibula under DC 5262.  Finally, there is no competent medical evidence of genu recurvatum under DC 5263.

Right Knee Instability

The Veteran's right knee instability is evaluated under DC 5257.  DC 5257 provides that impairment of the knee due to slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent or 30 percent rating is warranted for moderate or severe recurrent subluxation or lateral instability respectively.  

The Veteran attended a VA examination in February 2007 where he reported experiencing some knee instability over the previous 18 to 24 months, but no falls due to instability.  No incapacitating episodes were noted.  The objective evidence from the physical examination revealed negative testing results for instability, characterizing the knee as "stable."  

In correspondence dated November 12, 2007 the Veteran indicated that he had increased instability episodes, specifically citing to a fall that occurred three weeks prior which was the result of his knee giving out.  The fall reportedly resulted in walking with crutches for two days and a subsequent limp for several days after. 

VA medical treatment records from February 2008 indicate a negative response to a functional screening question about having falls or problems getting around the house, with a positive response to regular exercise.  In March 2008 the Veteran underwent a VA orthopedic surgery consultation.  He reported feelings of right knee instability.  Objective physical examination indicated no laxity and negative testing for instability.

The Veteran underwent another orthopedic surgery consultation in June 2008 with continued reports of right knee instability.  Objective physical examination revealed full ambulation without limp and full range of right knee motion without evidence of ligamentous laxity.  Further instability testing was negative.  VA orthopedic treatment records from August 2008 did not include indications of instability in the right knee.  October 2008 VA orthopedic consultation notes include objective physical examination results that indicate ambulation without aid or assistance.

In July 2010 the Veteran testified at a hearing before a VLJ that his knee becomes "very unstable" when turning and putting weight on his right knee.  He stated that "it'll just go out" which leads to "a lot of instability for a couple of days or so afterwards" which requires him to wear a heavy brace with metal stabilizing components or a smaller neoprene brace depending on the severity.  The Veteran reported keeping crutches in his home which were required at times of hyperextension to the knee which occurred about once a year to every couple months. These periods coincide with a pain level at an eight out of ten.  The Veteran also testified that instability was caused by un-level ground and that even on carpet he is unable to stand for extended periods of time due to right knee instability.  Walking up hill, according to the Veteran, required careful walking which the Veteran directly attributed to an unstable right knee.  The episodes of instability were reported as having increased in frequency by three or four times from a couple times a year. 

VA treatment records dated from April 2009 to May 2012 did not indicate any ongoing treatment related to the Veteran's right knee.  A July 2012 VA examination included objective physical examination results that demonstrated right knee instability associated with functional impairment to the right knee which manifest by weakened movement, excess fatigability, and pain on movement.  Joint stability tests showed instability in the anterior, posterior and medial lateral portion of the right knee of up to 5 millimeters.  Based on this assessment the RO awarded a separate 10 percent rating for mild lateral instability in an August 2012 rating decision.

A February 2017 VA examination characterized the Veteran's history with lateral right knee instability as slight.  There was no history of recurrent subluxation.  Right knee joint stability testing indicated joint stability manifested with medial instability measured to 5 millimeters and lateral instability measured to 5 millimeters.  With regard to the residuals of the Veteran's right knee surgery the examiner described them as manifesting with mild instability.  Occasional use of a brace was noted.

The Board finds that affording the Veteran the benefit of the doubt his right knee instability symptomatology more closely approximates a moderate characterization. 

The rating schedule does not define the terms "slight" or "moderate" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6  (2015).  Clinicians' use of terminology such as "slight," although an element that the Board will consider is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. See 38 C.F.R. §§ 4.2 , 4.6 (2015).

The Board acknowledges that the objective evidence from the right knee instability testing in both the July and February 2012 VA examinations indicate instability of up to 5 millimeters in the anterior, posterior, and medial-lateral portions of the joint.  The VA examiner has equated this evidence to mild or slight instability.

However, the Veteran has extensively testified about the level of instability he experiences which portrays a higher level than that which is captured in the objective evidence.  The Veteran is competent to state what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has characterized his right knee as "very unstable" specifically in circumstances which require him to put weight on the right knee while turning.  Ground that is not level has been described as causing similar instability and the Veteran is unable to stand for a prolonged amount of time, even on carpet, without his right knee losing stability.  The Veteran provided that he can usually tell when his instability is about to cause his knee to give out and avoid an episode by not applying pressure or weight to the knee.  However, in the days following an episode the Veteran must rely on the use of a brace, which can be a serious brace with metal stabilizers, or a neoprene pressure brace depending on the severity.  The fact that the Veteran keeps and needs to use crutches following some episodes of instability is also indicative of the severity experienced by the Veteran.  

Finally, the Veteran's testimony that his episodes of instability had increased by four times, from the previous one to two episodes per year, is probative in consideration of the level of severity.  The frequency increase, while not objectively high, is significant in that the Veteran has previously been able to avoid instability episodes by recognizing the signs and compensating to avoid exacerbation.  This increase demonstrates, in the Board's opinion, that the veteran is having a more difficult time controlling his instability episodes.

The Board finds the Veteran's claims regarding the severity of his right knee instability to be credible and probative of the level at which his symptomatology manifests.  Taken together with the objective medical evidence of instability the Veteran's overall symptomatology more closely approximates a characterization of moderate.

The Board does not find that the probative evidence of record provides a basis for characterizing the Veteran's right knee instability as severe.  The objective medical evidence does not support such a finding, and neither does the Veteran's competent and credible lay testimony.  Specifically, the frequency at which the Veteran experiences his episodes, roughly four to eight times a year, of instability precludes a finding of severe symptomatology.

Therefore, affording the Veteran the benefit of the doubt, a rating of 20 percent, but no higher, is warranted for the Veteran's right knee instability.

III.  TDIU

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for right knee DJD, right knee instability.  The combined ratings of these disabilities equal 20 percent.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16 have not been met.

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's lay testimony and VA examinations have confirmed that he is currently unemployed and has been so for several years.  The evidence also establishes that these service-connected disabilities would preclude him from engaging in substantial physical or manual labor activities.  However, the most recent VA examination, from February 2012, contains an opinion stating that the Veteran's service-connected right knee disabilities do not preclude gainful sedentary employment.  The Veteran's work history, prior to his period of unemployment, includes sedentary employment such as a graphic artist.

Therefore, entitlement to a TDIU is not currently warranted pursuant to the schedular requirements and consideration of extraschedular TDIU is not warranted.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

A rating in excess of 10 percent disabling for right knee degenerative joint disease is denied.

An initial rating of 20 percent, but no higher, for right knee instability is granted.

Entitlement to a TDIU is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


